Citation Nr: 1001702	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-38 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the claim.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in February 2007.  A 
transcript of this hearing has been associated with the 
Veteran's VA claims folder.

In May 2007, the Board remanded this case for additional 
development to include verification of the Veteran's 
purported stressors through official channels, as well as a 
VA examination.  As a preliminary matter, the Board finds 
that this development has been completed, and, thus, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran did not serve in combat.

3.  Although the Veteran has been diagnosed with PTSD, there 
is no credible supporting evidence to corroborate his report 
of in-service stressors upon which this diagnosis was based.





CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via a letter dated in August 
2003, which is clearly prior to the January 2004 rating 
decision that is the subject of this appeal.  He was also 
sent additional notification via letters dated in July 2004, 
March 2006, and July 2007, followed by readjudication of the 
appeal by an September 2004 Statement of the Case (SOC) and a 
September 2009 Supplemental SOC.  This development "cures" 
the timing problem associated with inadequate notice or the 
lack of notice prior to the initial adjudication.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Moreover, the March 2006 and July 2007 letters 
included the information regarding disability rating(s) and 
effective date(s) mandated by the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran's service treatment records are on 
file, as are various post-service medical records.  Further, 
the Veteran has had the opportunity to present evidence and 
argument in support of his claims, to include at the February 
2007 Board hearing.  Nothing indicates the Veteran has 
identified the existence of any other relevant evidence that 
has not been obtained or requested.  Further, efforts were 
made to verify the Veteran's purported stressors through 
official channels.  Moreover, he was accorded a VA medical 
examination regarding this case in August 2009, which, in 
pertinent part, diagnosed PTSD and attributed the disability 
to his purported stressors.  In short, this examination was 
fully favorable to the Veteran.  As such, the outcome of this 
case depends upon what occurred during service, rather than 
any competent medical evidence in this case.  Consequently, 
the Board finds that the duty to assist the Veteran has been 
satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the 
effect that the claim is plausible.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

In addition to the rules of service connection detailed 
above, the Board notes that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  In 
addition, 38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

The Veteran essentially contends that he currently has PTSD 
due to stressors that occurred while on active duty in the 
Republic of Vietnam.  He testified that he was a lineman 
during this period, and his duties included replacing wires 
at night that had been cut by the Viet Cong.  He described 
once incident between Christmas and New Years' in 1967 when 
he had to roll out to machine gun fire and things in the 
night.  Further, he testified that two men in the bunker on 
his left were killed that night.  See Transcript pp. 3-4.  In 
addition, he testified as to having to climb up poles that 
were 40 to 45 feet in the air and being shot at.  Moreover, 
he described a stressor being aboard a patrol boat where 
another ship was sunk.

Initially, the Board observes that the Veteran's service 
treatment records contain no entries indicting treatment for 
or a diagnosis of an acquired psychiatric disorder, to 
include PTSD.  For example, his psychiatric condition was 
clinically evaluated as normal on his September 1968 
expiration of term of service examination.  Moreover, he 
indicated on a concurrent Report of Medical History that he 
had not experienced frequent or terrifying nightmares, 
depression or excessive worry, loss of memory or amnesia, or 
nervous trouble of any sort.  The Veteran himself 
acknowledged at his February 2007 hearing that he did not 
seek treatment while on active duty.  In fact, the first 
competent medical evidence on file of any psychiatric 
disorder appears to be decades after his period of active 
service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(The normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.).

The Board acknowledges that there is competent medical 
evidence, to include the August 2009 VA examination, which 
diagnoses the Veteran with PTSD based upon his account of 
what occurred during active service.  Nevertheless, as 
detailed below, there is no credible supporting evidence to 
corroborate his report of in-service stressors upon which 
this diagnosis was based.

To the extent the medical evidence indicates the Veteran has 
PTSD due to active service, the Board notes that nothing in 
the record reflects that he engaged in combat while on active 
duty.  In pertinent part, the Veteran's service personnel 
records, to include his DD Form 214, do not reflect he 
received any awards or decorations denoting combat service, 
and the Veteran himself acknowledged at his hearing that he 
had no such awards.  Moreover, combat service is inconsistent 
with his military occupational specialty of lineman.  The 
Board also observes that the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that the 
term "engaged in combat with the enemy" in § 1154(b) requires 
that the veteran "personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  Moran v. Peake, 525 F.3d 
1157 (Fed. Cir. 2008).  The Federal Circuit further held that 
a showing of no more than service in a general 'combat area' 
or 'combat zone' is not sufficient to trigger the evidentiary 
benefit of § 1154(b)."  Id.; see also VAOPGCPREC 12-99 as to 
the meaning of the term "engaged in combat."  Here, the 
Veteran's purported stressors are not based upon his actually 
being engaged in combat with enemy forces.  Rather, he 
indicates that he was present at such incidents, to include 
being shot at, but did not personally engage in combat.

When a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).

In this case, nothing in the Veteran's service records 
supports his account of his purported in-service stressors.  
The record also reflects that VA attempted to verify the 
Veteran's account of his purported in-service stressors to 
include through the U.S. Army and Joints Services Records 
Research Center (JSRRC).  In June 2009, JSRRC responded that 
the records did not indicate that the Veteran's Company nor 
any unit subordinate thereto was hit by enemy shelling during 
the Veteran's period of service in Vietnam.  JSRRC further 
stated that they were unable to document any attack on the 
Veteran's base in the period from August 1966 to December 
1966.  

In view of the foregoing, the Board finds that there is no 
independent evidence to verify the Veteran's account of any 
of the alleged in-service stressors regarding what 
purportedly occurred during active service.  As there is no 
corroborating evidence, service connection is not warranted 
for PTSD. 

The Board is cognizant of the holding of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  However, 
in Pentecost, the claimant submitted evidence that his unit 
was subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The facts in this case are easily 
distinguishable because the Veteran has submitted no 
independent evidence of the occurrence of the claimed in- 
service stressors, to include to his entire unit.  Moreover, 
the response from JSRRC indicates there is no supporting 
information in the available unit records for the purported 
stressors that also involved other members of his unit.

In summary, the Board has concluded that the veteran did not 
engage in combat with the enemy while on active duty, and 
that there is no independent verification of his reported in-
service stressors, as required for service connection for 
PTSD to be granted.  38 C.F.R. § 3.304(f).  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of service connection for , and it must 
be denied.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


